Case 1:16-cv-20829-JEM Document 113 Entered on FLSD Docket 01/25/2021 Page 1 of 2




                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                      CASE NO.: 16-20829-CIV-MARTINEZ-GOODMAN

  ELAINE CARROLL, an individual,

  Plaintiff,
  v.

  CARNIVAL CORPORATION d/b/a
  CARNIVAL CRUISE LINES, a Panamanian
  Corporation,

  Defendants.
  __________________________________/


                          JOINT MOTION FOR CONTINUANCE,
                PURSUANT TO THE SOUTHERN DISTRICT COURT’S SEVENTH
                   ADMINISTRATIVE ORDER 2020-76 CONCERNING JURY
                          TRIALS AND OTHER PROCEEDINGS


          The parties, by and through her undersigned attorneys, hereby move this Court For a

  Continuance of Jury Trial in accordance with the United States District Court Southern District of

  Florida’s Seventh Administrative Order Concerning Jury Trials and Other Proceedings,

  Administrative Order 2020-76, and as grounds therefore state as follows:

          1.      This case is presently set for jury trial on the Court’s two-week trial period

  commencing February 16, 2021.

          2.      On October 20, 2020 Chief United States District Court Judge, K Michael Moore,

  issued United States District Court Southern District of Florida’s Seventh Order Concerning Jury

  Trials and Other Proceedings, Administrative Order 2020-76.




  Page 1 of 2
Case 1:16-cv-20829-JEM Document 113 Entered on FLSD Docket 01/25/2021 Page 2 of 2




          3.      Pursuant to Paragraph Six (6) of said order, “All jury trials scheduled to begin on

  or after March 30, 2020 are continued until after April 5, 2021”.

          4.      On November 18, 2020 this Court entered an Order Granting Plaintiff’s Motion For

  Leave to Take Videotaped Deposition of Plaintiff’s Treating Physicians For Use at Trial (D.E.

  112). Save said depositions, this case, which was filed in 2016, is ready to be tried. Accordingly,

  the parties request continuance of jury trial in this case, and that trial be set in a manner consistent

  with the courts trial scheduling protocol.

          5.      The Parties prays that this Court grant this Motion, along with such other and

  further relief as is deemed proper and just.

                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on January 25, 2021, I served the forgoing document on all counsel

  of record on the attached Service List in the manner specified, either via transmission of Notices of

  Electronic Filing generated by CM/ECF or in some other authorized manner for those counsel or

  parties who are not authorized to receive electronically Notices of Electronic Filing.


  HORR, NOVAK & SKIPP, P.A.                               THE ROUSSO LAW FIRM
  9130 South Dadeland Blvd,                               9350 South Dixie Highway
  Suite 1700                                              Suite # 1520
  Miami, Florida 33156                                    Miami, Florida 33156
  Telephone: (305) 670-2525                               Tel: (305) 670-6669
  Facsimile: (305) 670-2526                               Fax: (305) 670-6663

  By: /s/ David J. Horr, Esq                              By: /s/ Darren J. Rousso, Esq.
  DAVID J. HORR, ESQ                                      DARREN J. ROUSSO, ESQ.
  Florida Bar # 310761                                    Florida Bar #0097410
  dhorr@admiral-law.com                                   Darren@Roussolawfirm.com
  Bscarry@admiral-law.com                                 Gen@Roussolawfirm.com




  Page 2 of 2
